Citation Nr: 0808042	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
groin rash, and if so whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for low 
back disability, and if so whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Although the RO has determined that 
new and material evidence has been submitted to reopen the 
appellant's claims, the Board must determine on its own 
whether new and material evidence has been submitted to 
reopen the claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

In March 2006, the appellant was afforded a hearing before a 
Decision Review Officer (DRO) at the RO.  The appellant also 
presented testimony at a Travel Board hearing chaired by the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of each hearing is associated with the veteran's 
claims folder.

The Board notes that after the case was certified on appeal, 
the veteran submitted additional evidence in support of his 
appeal along with a waiver of his right to have the evidence 
initially considered by the RO.


FINDINGS OF FACT

1.  In an unappealed rating decision of October 1983, the 
veteran's claim for service connection for a groin rash was 
denied.

2.  The evidence associated with the claims file subsequent 
to the October 1983 decision includes evidence that relates 
to an unestablished fact necessary to substantiate the claim, 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.  

3.  In an unappealed rating decision of October 1983, the 
veteran's claim for service connection for low back 
disability was denied.

4.  The evidence associated with the claims file subsequent 
to the October 1983 decision includes evidence that relates 
to an unestablished fact necessary to substantiate the claim, 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a groin rash.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In an unappealed rating decision dated in October 1983, 
service connection for a groin rash and low back disability 
was denied because the evidence failed to demonstrate that 
the veteran had a chronic low back disability or a chronic 
skin disability.  The evidence of record at that time 
included the report of an August 1983 fee-basis examination 
and service medical records. 

The evidence received since the October 1983 decision 
includes medical evidence showing that the veteran has 
chronic disability of the low back and noting his reported 
history of back pain since service.  In addition, one of the 
veteran's private physicians, Dr. P., has provided a January 
2008 statement indicating that he has been treating the 
veteran since 1985 for recurrent inguinal Candidiasis and 
recurrent low back syndrome.

This evidence is not cumulative or redundant of the evidence 
previously of record; and it relates to an unestablished fact 
necessary to substantiate the claims, i.e., that the veteran 
currently has degenerative joint disease as well as a groin 
rash.  Moreover, this evidence is sufficiently supportive of 
the claims to raise a reasonable possibility of 
substantiating the claims.  Accordingly, new and material 
evidence has been received, and the claims of entitlement to 
service connection for degenerative joint disease of the 
spine and a groin rash are reopened.  

ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a groin 
rash is granted.

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for low back 
disability is granted.


REMAND

Although the Board granted reopening of the veteran's claims, 
the Board has not found the medical evidence currently of 
record sufficient to decide the reopened claims and is of the 
opinion that the veteran should be afforded VA examinations 
to determine the etiology of the veteran's groin rash and 
degenerative joint disease of the spine.  

In addition, while this case is in remand status, the veteran 
should be provided all required notice.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:
 
1.  The AMC or the RO should send the 
veteran a letter requesting him to submit 
any pertinent evidence in his possession.  
He should also be requested to submit any 
outstanding records pertaining to post-
service treatment or evaluation of either 
of the disabilities at issue or to 
provide the identifying information and 
any necessary authorization for VA to 
obtain a copy of the records on his 
behalf.  

2.  The AMC or the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  In any event, the AMC or the RO 
should obtain any pertinent VA treatment 
records for the period since August 2004.

4.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any groin skin 
disorder, to include boils, if present.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion with respect to 
each chronic groin skin disorder of the 
veteran as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
veteran's military service.  The 
rationale for all opinions expressed must 
also be provided.

5.  The veteran should also be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his current low 
back disability.  The claims folder must 
be made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect to 
each currently present low back disorder 
as to whether there is a 50 percent or 
better probability that such disorder is 
related to the veteran's military 
service.  The examiner should assume for 
the purpose of determining the etiology 
of the veteran's low back disability that 
the veteran's back was injured in service 
in the way the veteran reported.  The 
examiner should also provide the 
rationale for all opinions expressed.   

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the claims based on a de 
novo review of all pertinent evidence and 
in light of all applicable legal 
criteria.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the requisite 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


